El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Los demandantes en sn carácter de herederos de José Delgado y Reyes interpusieron esta acción contra los deman-dados- solicitando la nulidad de un expediente de dominio y de ciertos traspasos y sus inscripciones, como medio de ob-tener la reivindicación de una porción de terreno que se describe en la demanda. Esta demanda había sido enmen-*299dada por tercera vez y fue nuevamente excepcionada por falta de cansa de acción, alegándose fundamentalmente por la demandada Porto Rico Railway, LigM & Power Co., en-tre otros motivos, la prescripción adquisitiva del terreno de acuerdo con el artículo 1864 del Código Civil en armonía con el 1858 del mismo Código.
La corte inferior dictó sentencia desestimando la de-manda sin emitir una opinión, y los apelantes asignan como errores los motivos que fueron alegados por la demandada para sostener su excepción y que sirvieron de fundamento a la sentencia.
El caso es bien análogo, por sus circunstancias, al de Sucesión de Jesús et al. v. Pérez et al., 28 D.P.R. 319, en donde fueron planteadas y resueltas las mismas cuestiones.
La propiedad que se reclama se alega que es un bien ganancial y la apelada alega que los apelantes no podían dirigir su acción a una parte indivisa basta que se hubiera practicado una liquidación de los bienes. En el caso de Sucesión de Jesús, supra, disponiendo de esa objeción se dijo lo siguiente:
“Al negar el título de los demandantes, la corte fundó su reso-lución en el becbo de que la propiedad en cuestión era ganancial y babía pertenecido al padre y a la madre de los demandantes y que no podía surgir título alguno en los demandantes basta tanto se hu-biera practicado una liquidación de los bienes gananciales, así como por otras informalidades semejantes. La opinión de la corte inferior fué redactada antes de que este tribunal resolviera los casos de Capó v. Fernández, 27 D.P.R. 715; Aponte et al. v. Félix Aponte Hnos., etc., 27 D.P.R. 824 y Santini et al v. Díaz San Miguel et al., 27 D.P.R. 816, en cuyos casos aparece suficientemente que los here-deros, dueños de porciones que no han sido liquidadas o indivisas de propiedad inmueble tienen derecho a establecer una acción reivindi-catoría por el montante de sus porciones no liquidadas o indivisas. Por tanto, una vez que los herederos muestran un título claro en su causante tendrían el derecho salvo la prescripción a establecer una acción reivindicatoria por sus porciones indivisas de propiedad donde quiera que estuvieren.”
*300 El punto relativo a la prescripción tiene otro aspecto distinto, e igual en sus efectos al que .se discutió en el caso dé Sucesión de Jesús, supra. La diferencia de este caso es que la cuestión fue juzgada en sus méritos.
La demanda en este caso substancialmente alega: que Juana Encarnación Guadalupe, siendo casada con José Delgado y Reyes, compró a Casimiro Ortiz la mitad pro indi-viso de la finca que se describe en la demanda; que falle-cido Delgado dejó dos bijos nombrados Baldomero y Juana Delgado, falleciendo a su vez esta última, soltera, y dejando un bijo menor de edad, nombrado Alberto Rivera Delgado, siendo éstos en concurrencia con Juana Encarnación Guadalupe los únicos herederos del causante; que sin baber pro-cedido la viuda a la liquidación del caudal hereditario, ella vendió por escritura pública de enero 20, 1901, a Tomás Díaz Figueroa la mitad pro indiviso de la propiedad men-cionada, quien también había adquirido la otra mitad indi-visa por compra a Carmen Encarnación Guadalupe; que en 1907 Tomás Díaz Figueroa vendió a la Caguas Tramway Co. una faja de terreno compuesta de 6,720 metros cuadrados y que la corporación compradora no pudiendo inscribir su título en el registro de la propiedad por la adquisición que se hizo de Juana Encarnación Guadalupe, tramitó ante la Corte de Distrito de San Juan un expediente de dominio que fué aprobado en septiembre 2, 1908, pero sin que en el procedimiento seguido se cumplieran las formalidades del artículo 395 de la Ley Hipotecaria; alegándose por último que en julio 2, 1909, la Caguas Tramway Co. vendió a la Porto Rico Railway, Light & Power Co. la faja de 6,720 metros de terreno, y que esta última corporación “se hizo cargo del activo, propiedades y negocios de la Caguas Tramway Co.”
Se notará de estas alegaciones que no existe nada que impute a la demandada Porto Rico Railway, Light & Power Co. el conocimiento de los defectos existentes en la tramita-ción del expediente ni se alega que ellos aparezcan del re-*301gistro ni defecto alguno que se reñera al origen del título. El conocimiento de la Caguas Tramway Co. en cuanto a tales defectos no implica necesariamente el conocimiento de la demandada Porto Rico Railway, Light & Power Co. por el mero hecho de que ésta se hiciera cargo del activo, pro-piedades y negocios de aquella corporación. Para esto era indispensable alegar la consolidación de ambas corporacio-nes de modo que apareciera que la Caguas Tramway Co. continuaba su existencia en la corporación demandada o que ésta fuera una mera continuación de la corporación vende-dora. De manera que si bien para la Caguas Tramway Co. no puede correr la prescripción ordinaria por intervenir me-nores, no así ocurre para la demandada. En ésta se presume la buena fe siempre, consistente en su creencia de que la Caguas Tramway Co., de quien recibió la propiedad, era dueña de la misma y podía transmitir su dominio. La venta de la Caguas Tramway Co. se hizo en julio 2, 1909. La de-manda aparece archivada en marzo de 1925. Se desprende pues, que la Porto Rico Railway, Light & Power Co. ha es-tado en posesión de la propiedad por un período de más de diez años con buena fe y justo título. • No se alega que los demandantes estuvieren ausentes y de la faz de la demanda la acción resulta prescrita.

Por todo lo expuesto, dehe confirmarse la sentencia ape-lada.